Sherwood, J.
This case is quo warranto, to inquire by virtue of what authority the respondent attempts to hold the office of county clerk of the county of Iron and assumes to discharge the duties thereof.
This case substantially raises the same legal questions involved in the case of the relator against the supervisors of said county and this same respondent, and decided adversely to the relator.
The case must therefore abide the same result. The demurrer must be overruled, and the proceedings dismissed, but without costs.
The other Justices concurred.